Abel   Acosta
Clerk of   the Court of
Criminal Appeals at Austin
P.O. Box 12308, Capitol Station,
Austin, Texas, 78711                                     October 17, 2015,


       RE: Henry, Alvin Peter Jr.
       CCA No. PD-0511-15
       Trial Court No. 25589



       Dear Abel Acosta,

       Enclosed   is   a   notice   to   this   Honorable Court.   I have one
main concern, I have sent a motion to the trial court desiring
counsel.  Therefore, my concern is the 30 day deadline to file
my brief within this Honorable Court.

       Please notify me of a ruling on my notice also asking for
this Honorable Court         to extend the deadline in order for        the trial
court to appoint counsel.

       Thank you for all your help within this matter!


                                            Respectfully,



                                            Alvin Peter Henry, Jr.
                                            #01935874-Coffield
                                            2661 FM 2054
                                            Tenn.Colony, Tx. 75884
                                            Pro   se.




                                                               RECBVED I'M
                                                          wURTOFCWMINAL Appeals
                                                               OCT 23 2015


Cc: fue.                                                    AbelAcoste,Cteifc
                             PDR NO.   PD-0511-15

AL¥IN PETER HENRY,JR.,                 §
     Appellant,                        §    IN THE COURT OF CRIMINAL
                                       §
V.                                     §    APPEALS AT AUSTIN, TEX$ECE!VED IN
THE STATE OF TEXAS,                    f                     COURT OF CRIMINALAPPEALS
        Appellee.                      §                           OCT 23 2015
                       NOTICE TO THIS HONORABLE COURT           AbelACOSta.Cierk
        COMES NOW, Alvin Peter Henry, #01935874, Appellant in the

above styled and numbered cause, and files this notice to the

Honorable Court, in concern of the appointment of counsel, and
his 30 day deadline to file his brief, and shows this Court the
following:

        1* On October 14, 2015, the Appellant received a postcard
and order to the trial court requiring the appointment of counsel
if desired.     This    Honorable Court has GRANTED .his pro se PDR
on October 7, 2015, in regards to ground 3.

        2? The Appellant sent a motion to request for the appointment
of counsel to help him with his brief,;on October 16, 2015.
        3* The Appellant does desire counsel for his help:
        4« The Appellant repectfully requests for this Honorable

Court to extend the current due date of November 6, 2015, to
a reasonable amount of time for the trial court to appoint counsel

and for counsel to properly prepare Appellant's brief on his be

half.

                             PRAYER FOR RELIEF

        The Appellant gives this Honorable Court notice that he de

sires counsel and sent a motion to the trial court in regards to
                                  page 1
the appointment of counsel.    In addition to this, the Appellant
prays that this Honorable Court will GRANT the Appellant's re
quest to extend the current due date of November 6, 2015 to a

reasonable amount of time for the trial court to appoint counsel,

and for counsel to properly prepare Appellant's brief on his be
half.



                                   lvin Peter Henry,2